﻿I know that you, Sir, will convey to the President of the General Assembly at the forty-sixth session my congratulations as I join those who have already congratulated him on his assumption of the duties of his important office. I know that he, as well as you and others, will bring wisdom and experience to bear, enabling you to build on the proud accomplishments of many distinguished predecessors.
The ranks of this Assembly have increased since lost year's general debate. The United Nations family has now been enriched by the accession of seven new members: Estonia, Latvia, Lithuania, North Korea, South Korea, the Marshall Island?, and Micronesia. To the representatives of these seven States I extend both a warm welcome and a pledge of Canada's continuing cooperation.
We meet this year at a time of great opportunity. The pace and direction of events of the past few months have, in general terms, augured well for a more secure and more equitable world order, and for the ultimate triumph of a world dedicated to the rule of law. But progress has presented challenges. One revolution after another has unleashed long-simmering ethnic rivalries. The changes shaking the Soviet Union have exposed the fault-lines of persistent economic and social tensions. Civil strife in Yugoslavia threatens the new peace of Europe. And growing numbers of people flee their countries of origin in the wake of political disruption, natural disasters or relentless poverty.
The international community must adapt itself and progress from a world centred on the individual nation State to an interdependent world, from a world dominated by bilateral diplomacy to one in which multilateral institutions occupy a central place.
Our adaptation at this time of revolutionary change must be both national and international. Canada is now in the process of making this kind of essential adaptation, in the face of domestic challenges. This includes a fundamental questioning of our most basic internal political structures. The Government of Canada is unshakeable in its commitment to a prosperous and united Canada, and I am confident that Canadians will succeed in renewing our own Confederation through the spirit of flexibility, tolerance, compromise and optimism that have always been a feature of Canada's relationship with this Organisation and of our many other international activities.
We owe this commitment to our own people and also to a world searching for stability, security and leadership at a time of profound and sometimes wrenching change.
Adaptation must also come to the body of doctrine and law by which States have conducted their diplomacy for centuries. In Yugoslavia, where the forces of ethnic hatred have visited death and destruction upon hundreds of people, we must not allow the principle of non-intervention to impede an effective international response. The concept of sovereignty is fundamental to statehood, to international discourse and, of course, to the United Nations itself. The current conflict in Yugoslavia is, however, more than an internal affair. A collapse of effective governmental authority in Yugoslavia, if it continues, could escalate the degree of civil strife and endanger peace and security in neighbouring countries. Thus, the concept of sovereignty must respect higher principles, including the need to preserve human life from wanton destruction.
That is why Canada has asked the security Council to consider the situation in Yugoslavia. On matters of peace and security, the Council speaks for all of us. Its actions carry the weight and authority of the entire world community. We believe that it can and should add that weight and authority to the efforts of the European Community and the Conference on Security and Cooperation in Europe to bring about a peaceful, negotiated settlement.
Should it be decided that a United Nations peace-keeping operation would contribute to such a solution, I want to assure you that Canada is ready and willing to do its part, as we have done numerous times in the past when duty and obligation to the promotion of peace, security and stability are clear.
Events within the Organisation over the past year have been ground-breaking. Ordinary Canadians have been active players in these events, and we have participated with commitment and energy as the United Nations has lived up to its Charter mandate. Canadians supported United Nations action in the Persian Gulf. They supported our country's participation in the efforts to restore Kuwaiti sovereignty because they recognised that fundamental international principles were at stake. But they would not have supported these actions without the clear authority of the United Nations Security Council.
Now, those same Canadians want us to build an even more effective United Nations, one that is able to work for comprehensive security everywhere, based on the international rule of law. The need to build such an overriding security framework is a central lesson of the events of the past year.
I believe that we must look beyond a system that only inhibits armed confrontations. I believe that we need a new definition of the concept of multilateral security, a definition that takes into account the new and varied threats to global peace and security. These include the depletion of the ozone layer, the degradation of our seas, the debilitating scourge of illicit drugs, world-wide epidemics such as AIDS, mass exoduses of people from one country to another and the desperate poverty that persists in many parts of the world. We also recognize that our collective security depends upon democracy and respect for human rights.
The Gulf Crisis showed that the United Nations has the will and the capacity to repel military aggression. But can we meet these many new challenges? Challenges to economic and social development, to human rights and freedoms and to the environment?
For Canada, the single most important priority is to make the United Nations stronger, more effective and more relevant to the challenges of this decade. He can begin by taking a fresh look at both the United Nations Charter and the Security Council.
Pew people, for example, realise that seven countries that have joined the United Nations and are serving it with distinction are still identified as "enemy states". He can and should find ways to remove this archaic stigma.
As for the Security Council itself, we, like others, are looking for effective leadership from the current five members, which today are working together in the kind of partnership envisaged in the Charter. Canada believes it is not too soon to start looking ahead to the day when key countries, representing all regions of the globe, are permanent members of the Security Council. In the meantime, our immediate priority is to ensure that the Security Council, in its present form, can function with vision, effectiveness and wisdom.
As a starting-point, we must strengthen the Council's capacity to take preventive or anticipatory actions. An ability to assess impending flash-points, engage the necessary political will at. the earliest possible stage and take effective, decisive and timely action will increase the lead-time in reacting to events and reduce security risks by minimising the element of surprise. Indeed, the very capacity of the United Nations system to provide early and effective warning may itself discourage recourse to conflict.
I believe we can accomplish this within the existing Charter as long as the Secretary-General can continue to play a strong leadership role. We can be proud - as can Javier Perez de Cuellar himself - that during his tenure there have been a number of remarkable accomplishments despite enormous constraints. In recognizing his achievements, we acknowledge that his office needs stronger support from us to ensure that his successor can continue to provide the same inspired leadership.
At another and very practical level, for the United Nations to be efficient, all Member States must respect their financial obligations. This means paying on time and in full. Given its enhanced role, it is unacceptable in the extreme that the United Nations should be paralysed by a lack of sufficient resources because assessments go unpaid.
Canada is committed to improving the United Nations ability to channel the military resources of Member States to peaceful purposes. This is essential both for humanitarian purposes and for promoting peace and security through peace-keeping, and through military enforcement when necessary. We look to increasing the capability of the Secretary-General to plan and conduct peace-keeping missions. We should also explore ways of turning these military resources to humanitarian relief purposes.
We also need to look more closely at regional security. We are very much aware, all of us, that the Security Council's ability to deter aggressive action cannot by itself provide global security. In addition, we need effective regional security arrangements on a cooperative basis, arrangements that can address some of the underlying causes of insecurity and instability.
The new global climate for cooperation has created opportunities for regions to address their own problems without being used as dominoes in some wider ideological game. It has also created obligations for regions to do so. This approach is crucial for long-lasting peace and security in regions such as Central and Eastern Europe and the Asia-Pacific. It has been essential for the progress towards peace in Cambodia and the solution of other regional conflicts. In the Middle East, problems remain, but we believe that solutions to these difficult problems are now a little closer. Canada will continue to support such constructive initiatives as the current efforts of the United States based on the principles enshrined in Security Council resolutions 242 (1967) and 338 (1973). We call for direct negotiation between the parties concerned as the only route to a just and lasting peace. We continue to hope that a peace conference can open the door to those negotiations.
In the meantime, all countries can make particular efforts in the coming session to demonstrate our sensitivity to the parties directly involved. Within our own purview, a decision by this session of the General Assembly to rescind the infamous "Zionism is racism" resolution would send a powerful and positive signal, and Canada would support a move to do so.
Renewed efforts to design a comprehensive and effective framework for dealing with the proliferation of weapons of mass destruction are also absolutely essential. The Gulf conflict showed that conventional arms, as well as weapons of mass destruction and their delivery systems, can destabilize entire regions. Since 1950, shortly after the Organization was founded, the world has suffered 125 wars. Those wars have killed 25 million people, almost all as a result of conventional, ordinary weapons. How many more conflicts, how many more deaths, how many more destitute refugees does the international community need before we apply the necessary political commitment we all must show to eliminate these threats?
Canada was among the first nations to call for definitive action. In February our Prime Minister, Brian Mulroney, characterized as insane the build-up of weapons that had taken place in Iraq, and we are still seeing that insanity today. At that time, the Prime Minister launched an initiative that called for a number of concrete steps: first, universal adherence to the nuclear non-proliferation Treaty and its indefinite extension beyond 1995; secondly, immediate conclusion of a global, comprehensive and verifiable convention banning the acquisition, possession and use of chemical weapons; thirdly, strengthening of the biological and toxin weapons convention; and, fourthly, transparency of international arms sales, particularly by the establishment of a United Nations register.
He are, with others, moving ahead with proposals to address the areas of nuclear, biological and chemical weapons. With respect to conventional weapons, transparency is vital, not only for knowing what is going on in the arms trade but also for building confidence and trust. A global arms-transfer register that is universal, non-discriminatory and effective is long overdue. That register should also include existing national inventories, and we must be prepared to act on the basis of that information.
We applaud the historic advances made over the past year in East-West arms control. We urge all parties to ratify and implement the Treaty on conventional forces in Europe and the START Treaty as soon as possible and then to begin anew to reduce unnecessarily large arsenals further.
Let me point out that in calling for this we are not naive. Every country has a legitimate right to assess its own defence needs and every country has the right to act accordingly. But no country, under guise of defence, has the right to accumulate arms that are intended to destroy its neighbours. Equally troubling are excessive expenditures on arms that sacrifice such other important priorities as health, education and agriculture. The choice is there for all of us to make. The old saying is "They shall beat their swords into ploughshares" - instruments of destruction or tools for peace.
I should also like to say a few words about the effectiveness of humanitarian relief. Assistance to victims of natural, economic and political disasters has always been a priority of the United Nations. Yet we are well aware that the United Nations response to these crises has lost Its edge, dulled by quarrels among agencies and jealous hoarding of admittedly scant resources. In the face of the human tragedy involved, these practices are inexcusable and intolerable. Hence, it is time for the appointment of a senior official for humanitarian relief and disaster assistance who can organise prompt international responses to disaster with dispatch and compassion.
Re-invigorating the effectiveness of the United Nations Disaster Relief Organisation and cheating stronger links between New York and Geneva can provide inter-agency responses that are needed, coherent and focused responses. We support the establishment of a new United Nations fund to provide flexibility for humanitarian relief at the onset of a disaster.
With respect to developing countries, despite the fiscal constraints that are affecting virtually all countries in the world, Canada believes that a strengthened and more effective United Nations must continue its focus on helping the poorest among us.
Developing countries are making major efforts to reform their political and economic systems. Unhappily, in many countries, especially those in Africa, as dramatically confirmed in the Secretary General's report on the United Nations Programme of Action for African Economic Recovery and Development, debt-service obligations continue to exceed by far the rapacity to pay. That challenge has been severely compounded by drought, desertification, environmental degradation and disease, and by the migration of desperate people fleeing these perils.
What are the answers? While they may be complex, they are not new. The common goal of sustainable development depends upon participatory democracy, upon open, market-based economic policies, upon sound economic management and upon an orderly international trading system, which we are trying to ensure in the Uruguay Round of the multilateral trade negotiations. With ideological blocs now dissolving, we must not invent new economic blocs to divide us once again.
Over the past year we have seen remarkable progress in the area of human rights - one of Canada's favourite topics. For example, South Africa has taken important steps towards dismantling apartheid and constructing a non-racial democracy. Much, however, as we all know, remains to be done. The 1993 World Conference should become a focal point for enhancing international efforts to promote a universal culture of human rights. As we approach that Conference, we must ask how the United Nations Centre for Human Rights in Geneva can become a more vigorous and more vocal watch-dog for human rights. Given the priority we attach to human rights as one of the three primary objectives of the Charter, we must build the institutional capabilities of the United Nations system so that it can perform its functions effectively. The discrepancy between our goals in the human rights field and the modest means at the disposal of the Secretary-General is becoming increasingly anomalous.
Events of recent months have also focused increased and deserved attention on democratic institutions. We all applaud those countries that have held free and fair elections in the past year - many for the first time. But democracy is more than an electoral process; it is a way of thinking, and it must become a part of our being. It requires institutional support, including a free press and the vigilant protection of an independent judiciary. At this session of the General Assembly, we intend to pursue a resolution on the independence of the judiciary.
The United Nations must also intensify its work to achieve equality for women. Although the United Nations has taken some important steps to promote gender equality since the proclamation of the International Women's Year and the United Nations Decade for Women, the majority of the world's women still lag far behind men in power, wealth and opportunity, and they still do much of the work.
By its own actions and in its own operations, the leadership of the Organization must provide leadership on all issues of women's equality. A long overdue step would be to ensure the improvement of the status of women in the Secretariat by appointing more women to senior positions.
Greater energy and vigour must be brought to bear in the implementation of forward-looking strategies for the advancement of women, including programmes designed to advance literacy. Efforts to '5 that women participate fully and have a voice in the development, process must be pursued and pushed hard. Beyond considerations of social justice and equity, which is at the foundation of our belief in this issue, it is time that we realized that no nation can be fully developed until all of its citizens are given not only the opportunity but also the ability to contribute their talents, their intelligence and their energy to that goal.
A key human rights challenge as well is to improve the lives of the world's children. This includes not only full implementation of the Convention on the Rights of the Child but also the ambitious goals of the Declaration and Plan of Action adopted at the World Summit for Children and submitted at last year's session of the General Assembly by Prime Minister Mulroney.
I want to express Canada's pleasure at the follow-up that is taking place under the aegis of the United Nations Children's Fund (UNICEF). As for our own follow-up, we have taken several initiatives in order to increase awareness about children's issues and to encourage cooperation across Canada.
Let me talk a little bit also about the environment. In just eight months world leaders will gather in Rio de Janeiro for the United Nations Conference on Environment and Development (UNCED). What a great opportunity to launch a concerted shift to more sustainable forms of development, to integrate environmental concerns into economic development. It is an opportunity to infuse our efforts to protect the international environment with the political will required to do so. It is an opportunity to forge an international consensus that will prevent fracturing our efforts into an unbridgeable divide between developed and underdeveloped countries.
The Rio conference is not an optional occasion. It is approaching, and we should recognize now, well in advance of our deliberations, that the price of failure will be high indeed.
From our perspective, a good package at Rio would consist of four elements: the Earth Charter, dealing with principles; Agenda 21, setting out actions; Conventions on Climate Change and Biodiversity; and a Statement of Principles on Forests. For this package to succeed, we will have to ensure that political commitments are made for the necessary resources, the transfer of technology and the adaptation of institutions.
But we are worried. Now that three of the four preparatory meetings have been held, the results can be assessed. I fear that we have not overcome the two great risks that UNCED faces: disinterest on the part of the Governments of many developed countries and a slide towards two solitudes of rich and poor.
It is true that we in Canada are worried about climate change. He are worried about the loss of species, about pollutants in the Arctic food chain, ocean resources and forests. But we, as a developed country, recognise that for developing countries eliminating poverty, ensuring nutrition and eradicating disease are top priorities and are inextricably linked to the environment. So we recognise that we cannot find solutions to one set of problems without acting on the other.
Environment and development must become a joint preoccupation. He know that developing countries need assistance to implement sustainable development. UNCED, if it does nothing else, must address that issue head on. It must come to grips with the key cross-sectoral issues, namely, human settlements, poverty and sustainability, financial resources, technology transfer, and the international economic environment, including questions of terms of trade and debt.
An important distinction between UNCED and other major conferences - and it is a positive one - is the vital role played by the many sectors outside of government which will be participating. Youth, women, indigenous people, business, industry, labour, the world's cities, both environmental and developmental non-governmental organizations, universities, colleges, scientific associations with competence and relevance have been actively participating in the UNCED process. These sectors will be present at UNCED to undertake parallel activities focusing on their contributions to the implementation of sustainable development. They will be writing their own chapters on Agenda 21. And the Conference should be structured to facilitate their special and important contributions.
There are simply no viable alternatives to practical, future-oriented results at this Conference. As we begin the forty-sixth session of the General Assembly, we must constantly remind ourselves that we are not here to represent blocs, nor to promote ideologies. We are here to represent people. "He the peoples of the United Nations" are the words taken from the Charter. Never have these words meant more or held more promise than today. But words cannot turn famine into bounty, discrimination into equality, repression into freedom, or brutality into compassion. They will mean little if we fail to give ourselves the tools for effective action or if we succumb to the temptation of unilateralism.
Canada is determined not only to honour those words but also to ensure that the Organisation, which we have long supported in the ideals that it represents, has the means to put them into practice. Canadians want to live on a planet that is peaceful, prosperous and just. We have it here in the Assembly in our power to build such a world. We build it nation by nation, individual by individual, and collectively here together.
We are encouraged by recent events and the role that the United Nations has played in those events.
Let us, as the United Nations, move from strength to strength for all the peoples of the world.
